           Case 1:19-cv-00429-LGS Document 53 Filed 10/04/19 Page 1 of 2
                                                                                  Howard Davis
                                                                                 Attorney at Law
                                                                              Direct (212) 655-3585
                                                                                Fax (646) 539-3684
                                                                                  hd@msf-law.com
125 Park Ave, 7th Floor, New York, NY 10017

October 4, 2019
Via ECF
Hon. Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-131
Re:     Fteja v. Nusret New York LLC. et al., Case No. 19 CV 429 (LGS)

Dear Judge Schofield:

We are counsel to defendants Nusret New York LLC d/b/a Nusr-et Steakhouse (“Restaurant”)
and Nusret Gökçe (“Chef Gökçe”) (collectively “Defendants”) in the referenced action. We
write pursuant to the Court’s September 13, 2019 Order (ECF Dkt. No. 48) in advance of the
evidentiary hearing scheduled for October 10, 2019 at 11:30 a.m. (ECF Dkt. 50) (the “Hearing”).
The within letter is submitted in further support of the Defendants’ July 24, 2019 letter (ECF
Dkt. No. 41) (the “July 24 Letter”) on which Defendants principally rely.

However, Defendants make the within brief submission only to address Plaintiff’s letter
submitted late last night (ECF Dkt. No. 52) in which Plaintiff relies on a decision out of the
Southern District of Florida involving a separately owned Nusr-et branded steakhouse in Miami,
Florida. Citing Compere v. Nusret Miami, LLC, et al., 19cv20277 (KMM) (Dkt. 65).1 In the
Compere case the Southern District of Florida district court, relying on local decisions outside of
New York, determined that the signed offer letter (in a similar form to the one used at the
Restaurant) on its own was not sufficient to find that the plaintiff agreed to arbitrate the claims
asserted therein. The Compere case is distinguishable in a myriad of ways.

The court in Compere correctly observed that whether an arbitration agreement is enforceable is
a matter to be determined “under ordinary state law contract principles.” Compere, p. 4
(formatting and quotation marks omitted); Id at p. 5 (“Whether a valid agreement to arbitrate
exists is a matter of state contract law. Under Florida law, a valid contract requires offer,
acceptance and consideration.”) (citations omitted); compare Brown v. Coca-Cola Enters., No.
08 CV 3233, 2009 WL 1146441, at *7 (E.D.N.Y. Apr. 28, 2009) (In New York, even absent a
signed arbitration agreement, continued employment, “without more, is sufficient to manifest
assent.”) (quoting Manigault v. Macy’s E., LLC, 318 F. App'x 6, 7, 8 (2d Cir. 2009) (internal
citation omitted) (employee’s continued employment constituted an agreement to arbitrate her
discrimination claim despite the fact that she claimed not to have received the employer mailing
stating as much and she never signed a document to that effect); see also Brown v. The St. Paul
Travelers Cos., 559 F. Supp. 2d 288, 291 (W.D.N.Y. 2008) (Holding arbitration agreement

1
        Chef Gökçe is named as a defendant in both actions.


7865/10/7761566.v2
           Case 1:19-cv-00429-LGS Document 53 Filed 10/04/19 Page 2 of 2
                                                               The Honorable Judge Lorna G. Schofield
                                                                                              Page 2
                                                                                     October 4, 2019


enforceable despite that there was no signed acknowledgment of receipt of handbook containing
arbitration agreement terms by plaintiff, and despite that plaintiff had “no recollection or record
of receiving the employee handbook and arbitration policy,” given evidence of the policy’s
dissemination during the employee’s employment and that agreement was condition of continued
employment); see also July 24 Letter, pp. 2, 3.

Further, neither first-hand evidence nor testimony was unavailable in the Compere case
surrounding the circumstances and timing of the distribution of the arbitration agreement.
Compere, p. 7 – 9 (discussing lone affidavit submitted from a witness providing “pattern and
practice evidence,” rather than presenting evidence specific to the parties at issue). No
evidentiary hearing was held in Compere, no testimony was elicited about a mandatory meeting
at which the plaintiffs acknowledged attendance, in connection with they were provided copies
of handbooks with arbitration agreements. In contrast, Defendants intend to submit such
admissible evidence to the Court at the Hearing.

Respectfully submitted,
/s/
Howard Davis
cc:     Plaintiff’s Counsel of Record (via ECF)




7865/10/7761566.v2
